      Case 1:21-cr-00067-DLC Document 19 Filed 03/22/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                21cr067(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
DANIEL KAMENSKY,                       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The Court having been informed that the defendant is

prepared to waive indictment and plead guilty to the Information

and that he prefers that the arraignment and plea proceeding in

this matter occur via a videoconference proceeding, as opposed

to an in person proceeding, it is hereby

     ORDERED that the arraignment and plea proceeding is

scheduled for Wednesday, February 3, 2021 at 3:00 p.m. and shall

proceed via the Microsoft Teams videoconference platform, if

that platform is reasonably available.       To access the

conference, paste the following link into your browser:

https://teams.microsoft.com/l/meetup-

join/19%3ameeting_NDYzMTEyYTItYTdmZi00NTJiLWE3MjgtOGE5ZWMzNmJjNj

M3%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d.
       Case 1:21-cr-00067-DLC Document 19 Filed 03/22/21 Page 2 of 3



     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the

conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams




1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
2 Please note that participants who access the Teams meeting

using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:21-cr-00067-DLC Document 19 Filed 03/22/21 Page 3 of 3



may access the conference’s audio using the following

credentials:

     Call-in number:          +1 917-933-2166

     Conference ID:           139 640 639#

     IT IS FURTHER ORDERED that by Monday, February 1, 2021,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Microsoft

Teams.    If the defendant and counsel are unable to successfully

test Microsoft Teams, defense counsel shall advise the Court

whether the defendant consents to proceeding with a telephone

conference or whether the defendant requires the proceeding to

occur in person.



Dated:      New York, New York
            January 26, 2021

                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      3
